Citation Nr: 1428833	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  04-39 481	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Esq.


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, on brokerage for the RO in Atlanta, Georgia.

In an April 2013 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court granted a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the JMR and the accompanying Order of the Court, further development is necessary prior to adjudicating the Veteran's claim.

The parties to the JMR agreed that an April 2012 addendum opinion relied upon by the Board in the April 2013 decision lacks a supporting rationale.  An examination report must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, a medical opinion with a detailed rationale must be obtained.

From September 1998 forward, the evidence documents treatment for low back pain, attributed first to scoliosis and then scoliosis and degenerative disc disease.  It also documents the Veteran's history of having chronic low back pain since approximately 1982-1984, his history of receiving treatment for his back in 1986/1987, and his spouse's history that the Veteran complained of back pain during and since service.  

In September 2010, a VA examiner diagnosed structural scoliosis with associated degenerative joint disease (DJD) but offered an ambiguous opinion as to whether the scoliosis was caused or aggravated by service.  Thereafter, the Board obtained another VA opinion in February 2012, with an addendum in April 2012.  That examiner determined that the Veteran's scoliosis was a congenital defect and is not subject to superimposed disease or injury during the military service.  It is that opinion that was found inadequate.  

The record also includes a July 2012 opinion from a private chiropractor that "[the Veteran's] duties as a Navy Seaman potentially made his condition worse during his service."  

At issue, is whether the diagnosed scoliosis is condition is congenital in nature; and if, so whether it is a congenital defect (subject to superimposed disease or injury during service) or a congenital disease or disorder.  The opinion obtained on remand must address that question and include a complete rationale.  

In addition, the Veteran has requested a videoconference hearing before a Veteran's Law Judge.  See April 2014 letter from the Veteran's attorney.  The Board typically does not order development prior to a hearing, but given the JMR, must do so here. 

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file to an appropriate examiner for an opinion that addresses the current nature and likely etiology of the Veteran's back disability.  All pertinent medical records should be made available for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled.  

Based on the examination and review of the record (to include the history detailed above), the examiner is specifically asked to address the following:

a.  Is the diagnosed scoliosis clearly congenital in nature? 

b.  If the answer to (a) is yes, is the condition a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature) or a congenital disease or disorder (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)? 

c.  If the scoliosis is a congenital defect, was it subject to superimposed disease or injury during military service? 

d.  If the scoliosis is a congenital disease or disorder, did the condition permanently worsen during service beyond normal progression (aggravation)? 

In answering these questions, the examiner should consider the Veteran's credible history of back pain since service and the July 2012 chiropractor's opinion.  

e. If the answer to (a) is no, does the evidence of record clearly and unmistakably (i.e., is undebatable) show that the Veteran had a back disorder that existed prior to his entry onto active duty? 

f.  If the answer to (e) is yes, does the evidence of record clearly and unmistakably (i.e., is undebatable) show that the preexisting back disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

Please identify any such evidence with specificity.  

g.  If the answer to either (e) or (f) is no, is it at least as likely as not (probability of 50%) that the scoliosis had its onset in service?

The examiner is specifically directed to provide a rationale for all requested opinions.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After the development in paragraph 1 is completed, schedule the Veteran for a videoconference hearing before a Veterans Law Judge.

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



